Citation Nr: 1508461	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain with overlying lumbar spondylosis (hereinafter referred to as a lower back condition).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board finds that the issue of entitlement to TDIU has been raised.  More specifically, the Veteran states in his October 2012 Substantive Appeal (Form 9) that TDIU is warranted in this case based on his lower back condition.  This testimony was submitted in support of the claim to increase the rating for a lower back condition adjudicated by the RO in March 2011, and thus raised the issue of entitlement to TDIU in connection with this claim.  See Rice, 22 Vet. App. at 453 (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).

The issue of service connection for radiculopathy of the lower extremities has been raised by the record in a June 2013 statement from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the claim on appeal must be remanded for further development to ensure an informed decision.

A new VA examination of the Veteran's lower back condition is necessary to make an informed decision.  The last VA examination was performed in March 2011.  Later that same month, the Veteran stated that the March 2011 VA examination report did not accurately reflect the severity of his lower back condition.  In addition, as stated above, the October 2012 Form 9 indicates that the Veteran's lower back condition has worsened since the last VA examination as the Veteran claims he is entitled to TDIU based on this claim.  As the record indicates that the possibility that there have been changes in the severity of the Veteran's lower back condition during the pendency of this remand, a new VA examination must be performed to ensure a complete and up-to-date record.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Further, in his claim for an increased rating submitted in January 2011 the Veteran reported that he was receiving treatment for his back at the James Haley VA Hospital.  His complete VA treatment records should be obtained on remand.

Additional development is also warranted with respect to the issue of entitlement to TDIU.  Specifically, the Veteran must be sent a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) informing him of what is needed to substantiate entitlement to TDIU.  See 38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  Moreover, as entitlement to TDIU is dependent in part on the development and resolution of the rating assigned the Veteran's lower back condition, the Board must defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Finally, the RO denied entitlement to service connection for an acquired psychiatric disorder in September 2012.  The Veteran submitted a notice of disagreement with this determination in July 2013.  See the Veteran's Virtual File.  He should be provided with an appropriate statement of the case on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.  He should also be asked to complete and submit a VA Form 21-8940.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2011.  

3. After the above records have been obtained, schedule the Veteran for a VA spine examination to assess the current level of severity of his service-connected lower back condition.  All orthopedic and neurological manifestations of his chronic lumbosacral strain with overlying lumbar spondylosis should be identified and assessed.  Appropriate DBQs should be filled out for this purpose, if possible.

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

4.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the limitations imposed by his back disability, particularly with respect to his ability to obtain and retain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Provide the Veteran with a statement of the case addressing the issue of service connection for an acquired psychiatric disorder.  Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claim be returned to the Board for further appellate consideration.

6. Finally, after completing any other development that may be indicated, readjudicate the claims of entitlement to an increased rating for chronic lumbosacral strain with overlying lumbar spondylosis and entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

